 
 
I 
111th CONGRESS
2d Session
H. R. 4632 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2010 
Mr. Bishop of New York (for himself, Mr. King of New York, Mr. Lee of New York, Mr. Courtney, Mr. Heinrich, Mr. Kagen, Mr. Weiner, Mr. Peterson, Mrs. Halvorson, Mr. Israel, Ms. Bordallo, Mr. Souder, Mr. Luján, Mr. McMahon, Ms. Kaptur, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Housing and Community Development Act of 1974 to set-aside community development block grant amounts in each fiscal year for grants to local chapters of veterans service organizations for rehabilitation of their facilities. 
 
 
1.Short titleThis Act may be cited as the Renovate and Enhance Veterans’ Meeting Halls and Posts Act of 2010 or the REVAMP Act of 2010. 
2.Competitive grants to veterans service organizations for facility rehabilitation 
(a)GrantsSection 107 of the Housing and Community Development Act of 1974 (42 U.S.C. 5307) is amended by adding at the end the following new subsection: 
 
(g)Competitive grants to veterans service organizations for facility rehabilitation 
(1)AuthorityUsing the amounts made available under section 106(a)(4) in each fiscal year for grants under this subsection, the Secretary shall make grants, on a competitive basis, to eligible veterans service organizations for use for repairs and rehabilitation of existing facilities of such organizations. 
(2)Eligible veterans service organizationsFor purposes of this subsection, the term eligible veterans service organization means— 
(A)an entity that is exempt from taxation pursuant to section 501(c)(19) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(19)) and is organized on a local or area basis; and 
(B)a local or area chapter, post, or other unit of a national, regional, Statewide, or other larger entity of which local or area chapters, posts, or units are members, that is exempt from taxation pursuant to section 501(c)(19) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(19)).Such term does not include any such national, regional, Statewide, or other larger entity. 
(3)Limitations 
(A)AmountNo eligible veterans service organization may receive grant amounts under this subsection, from the amounts made available for any single fiscal year, in an amount exceeding the lesser of— 
(i)the cost of the proposed repair or rehabilitation; or 
(ii)$200,000. 
(B)TimingAny eligible veterans service organization that receives grant amounts under this subsection from amounts made available for a fiscal year shall be ineligible for any grant from any amounts made available for such grants for any of the succeeding 5 fiscal years.  
(4)ApplicationsApplications for assistance under this subsection may be submitted only by eligible veterans service organizations, and shall be in such form and in accordance with such procedures as the Secretary shall establish. Such applications shall include a plan for the proposed repair or rehabilitation activities to be conducted using grant amounts under this subsection. 
(5)Selection; criteriaThe Secretary shall select applications to receive grants under this subsection pursuant to a competition and based on criteria for such selection, which shall include— 
(A)the extent of need for such assistance; 
(B)the quality of the plan proposed for repair or rehabilitation of the facility involved; 
(C)the capacity or potential capacity of the applicant to successfully carry out the plan; and 
(D)such other factors as the Secretary determines to be appropriate. 
(6)Prohibition of construction or acquisitionNo amounts from a grant under this subsection may be used for the construction or acquisition of a new facility.. 
(b)FundingSubsection (a) of section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306(a)) is amended— 
(1)in paragraph (4), by striking and (3) and inserting (3), and (4);  
(2)by redesignating paragraph (4) as paragraph (5); and 
(3)by inserting after paragraph (3) the following new paragraph: 
 
(4)For each fiscal year, after reserving amounts under paragraphs (1) and (2) and allocating amounts under paragraph (3), the Secretary shall allocate $50,000,000 (subject to sufficient amounts remaining after such reservations and allocation) for grants under section 107(g).. 
(c)RegulationsThe Secretary of Housing and Urban Development shall issue any regulations necessary to carry out sections 106(a)(4) and 107(g) of the Housing and Community Development Act of 1974, as added by the amendments made by this section, not later than the expiration of the 90-day period beginning on the date of the enactment of this Act.  
 
